Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Pub No. 2018/0227872 A1) in view of Jheng et al. (U.S. 2018/0234876 A1).


Claim 15, Li teaches a User Equipment (UE) comprising: transmitting and receiving circuitry configured to receive a timer value [par 0015, 0193, The UE 100 may request an active timer value from the AMF 104, by way of non-limiting example, when the UE 100 indicates a MICO mode preference to the AMF 104. If an active timer value is requested by the UE 100, the AMF 104 may take the requested active timer value into account when determining the active timer value actually allocated to the UE 100. The AMF 104 may also take the requested active timer value into account when determining a value for the state transition timer. In some examples, when an active timer value is requested by the UE 100, it implicitly indicates that MICO mode is preferred by the UE 100]; and a controller configured to, in a case that the received timer value indicates neither zero nor deactivated [par 0108, the UE 100 can be assigned to the MO-only mode and the timer can be set to a value such that the UE 100 will perform its periodic registration before the expected communication activity takes place], start a timer with the received timer value based on Single-Network Slice Selection Assistance Information (S-NSSAI) [par 0017, 0092,  0120, a method for managing a connection of a UE to a network, comprising actions at the UE of: transitioning into a state of connection with the network and starting a timer having a duration obtained from an AMF in the network. Step 122 can be performed when a SUPI is included or when the 5G-GUTI does not indicate a valid AMF 104, 106. In this optional step 122, the (R)AN 102, based on Access Technology (AT) (or more specifically a Radio AT (RAT)) and NSSAI, if available, selects an AMF 104.  In step 168, the AMF 104 sends a Registration Accept message to the UE 100 indicating that the registration has been accepted. The Registration Accept message may include 5G-GUTI, Registration area. Mobility restrictions, PDU session status, NSSAI, MO-only/MICO mode indicator, and/or periodic registration update timer. A 5G-GUTI is included if the AMF 104 allocates a new 5G-GUTI].
	Li fail to show to receiving a timer value from a Session Management Function (SMF) and to not transmit a Protocol Data Unit (PDU) session establishment request message until the timer expires.
	In an analogous art Jheng show to receiving a timer value from a Session Management Function (SMF) [par 0044, For example, the SMF 132 can transmit a message indicating the RQ timer value (a life time of derived QoS rules) and an associated PDU session ID], and to not transmit a Protocol Data Unit (PDU) session establishment request message until the timer expires [par 0044, A first scheme is by using a timer initiated with an RQ timer value and associated with a respective QoS rule, as described above. When no RQI is detected for a QoS flow for a time period equal to the RQ timer value, the timer expires, and the respective QoS rule can be removed. In one example, an RQ timer value for a PDU session can be provided to the UE 110 when the PDU session is established or when reflective QoS is enabled for the PDU session. Accordingly, a derived QoS rule of the PDU session can use the RQ timer value to set a timer or update the timer].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Li and Jheng because this provide a method for reflective quality of service (QoS) control and management at a user equipment (UE), because a reflective QoS precedence value for a PDU session is provided when the PDU session is established.


Claim 16, Li illustrates a communication method performed by a User Equipment (UE), the communication method comprising: receiving a timer value [par 0015, 0193, The UE 100 may request an active timer value from the AMF 104, by way of non-limiting example, when the UE 100 indicates a MICO mode preference to the AMF 104. If an active timer value is requested by the UE 100, the AMF 104 may take the requested active timer value into account when determining the active timer value actually allocated to the UE 100. The AMF 104 may also take the requested active timer value into account when determining a value for the state transition timer. In some examples, when an active timer value is requested by the UE 100, it implicitly indicates that MICO mode is preferred by the UE 100]; and in a case that the received timer value indicates neither zero nor deactivated [par 0108, the UE 100 can be assigned to the MO-only mode and the timer can be set to a value such that the UE 100 will perform its periodic registration before the expected communication activity takes place], starting a timer with the received timer value based on Single-Network Slice Selection Assistance Information (S-NSSAI) [par 0017, 0092, 0120, a method for managing a connection of a UE to a network, comprising actions at the UE of: transitioning into a state of connection with the network and starting a timer having a duration obtained from an AMF in the network. Step 122 can be performed when a SUPI is included or when the 5G-GUTI does not indicate a valid AMF 104, 106. In this optional step 122, the (R)AN 102, based on Access Technology (AT) (or more specifically a Radio AT (RAT)) and NSSAI, if available, selects an AMF 104.  In step 168, the AMF 104 sends a Registration Accept message to the UE 100 indicating that the registration has been accepted. The Registration Accept message may include 5G-GUTI, Registration area. Mobility restrictions, PDU session status, NSSAI, MO-only/MICO mode indicator, and/or periodic registration update timer. A 5G-GUTI is included if the AMF 104 allocates a new 5G-GUTI], wherein the S-NASSAI is associated with Public Land Mobile Network (PLMN) that is registered by the UE[par 0091, In some embodiments, if the UE 100 is already registered via a non-3GPP access in a public land mobile network (PLMN) different from the PLMN of the 3GPP access, the UE 100 is configured to refrain from providing the UE Temporary ID allocated by the AMF 104, 106 during the registration procedure over the non-3GPP access. Security parameters transmitted in this message may be used for Authentication and integrity protection. NSSAI indicates the Network Slice Selection Assistance Information].
 	Li fail to show receiving a timer value from a Session Management Function (SMF), not transmitting a Protocol Data Unit (PDU) session establishment request message until the timer expires.
 	In an analogous art Jheng show to receiving a timer value from a Session Management Function (SMF) [par 0044, For example, the SMF 132 can transmit a message indicating the RQ timer value (a life time of derived QoS rules) and an associated PDU session ID], and to not transmit a Protocol Data Unit (PDU) session establishment request message until the timer expires [par 0044, A first scheme is by using a timer initiated with an RQ timer value and associated with a respective QoS rule, as described above. When no RQI is detected for a QoS flow for a time period equal to the RQ timer value, the timer expires, and the respective QoS rule can be removed. In one example, an RQ timer value for a PDU session can be provided to the UE 110 when the PDU session is established or when reflective QoS is enabled for the PDU session. Accordingly, a derived QoS rule of the PDU session can use the RQ timer value to set a timer or update the timer].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Li and Jheng because this provide a method for reflective quality of service (QoS) control and management at a user equipment (UE), .

Response to Arguments

As described previously, Li does not disclose that a timer is started “based on Single-Network Slice Selection Assistance Information (S-NSSAI)” that is “associated with a Public Land Mobile Network (PLMN) that is registered by the UE.”

The examiner respectfully disagrees Li shows an S-NSSAI selects AMF, that’s provides a timer having a duration to the in paragraphs 0017, 0092. Paragraph 0091 shows the S-NSSAI is associated with PLMN registration.

Applicant argues therefore, Applicant respectfully submits that Li and Xu, either singly or in combination, do not disclose, teach or suggest “a controller configured to, in a case that the received timer value indicates neither zero nor deactivated, start a timer with the received timer value based on Single-Network Slice Selection Assistance Information (S-NSSAI), and to not transmit a Protocol Data Unit (PDU) session establishment request message until the timer expires, wherein the S-NSSAI is associated with a Public Land Mobile Network (PLMN) that is registered by the UE,” as recited in amended independent claim 15.


 	The applicant argument to regarding the amendment to the claim is moot in view of newly rejected claims.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435.  The examiner can normally be reached on 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







                                                     /SYED ALI/                                                     Primary Examiner, Art Unit 2468